DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 11-12, 14-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandhi et al. (US 2007/0067009).
As to claim 1, Gandhi et al. discloses an implantable medical device (see abstract), comprising: one or more elongated members (see Fig. 1) composed of platinum-tungsten alloy (see abstract) where the percentage of tungsten in the platinum-tungsten alloy is equal to or greater than about 10% by weight (see 0016). 
As to claim 2, the medical device comprises a cut tube (stent, cylindrical shape) with cuts). 
As to claim 4-5, the elongated member comprise a plurality of wires woven in a braided configuration (see 0045). 
As to claim 6, the amount of tungsten is in the range of 5-15% (see 0016).
As to claims 11 and 12, Gandhi et al. discloses an implantable medical device (stent, see abstract) which comprises a plurality of wires woven in a braided configuration (see 0045) where the wires are composed of platinum-tungsten  having a percentage of tungsten in the range of about 10-20% (see 0016). 

As to claims 14-15, the wires have a non-circular cross-section, rectangular cross-sections.
As to claim 20, the platinum-tungsten of Ghandi includes amounts that are over 10%, when using such materials, they would inherently have the claimed improvements over a  wire having 8% tungsten as noted in applicant’s disclosure (see 0024 of the USPGPUB). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 6322576) in view of Gandhi et al. (US 2007/0067009).
Wallace et al discloses an implantable vaso-occlusive device. The device comprises platinum/tungsten alloy (see col. 5, line 19).  The device has a helical coil shape (see col. 5, lines 61-64). The wire has a diameter of 0.0005-0.0006 inches (see col. 5,line 60-61) and the coil has a diameter of 0.005-0.25 ( see col. 5, line 61-64). 

Gandhi et al. discloses an implantable medical device (see abstract), comprising: one or more elongated members (see Fig. 1) composed of platinum-tungsten alloy (see abstract) where the percentage of tungsten in the platinum-tungsten alloy is equal to or greater than about 10% by weight (see 0016). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the helical coil of Wallace with the platinum-tungsten alloy of Gandhi et al. One would have been motivated to do so since both are directed to using such materials for medical devices which exhibit radiopaque properties and Gandhi et al. further teaches alternative platinum-tungsten alloy materials which can be used for the implantation of medical devices. 
As to claims 22-23, the coil is treated to assume a 3-D secondary shape (spherical) when unconstrained (see Fig. 2).
As to claim 24, the coil has non-overlapping loops (see Figs.)
As to claim 26, Wallace disclose the wire has a diameter of 0.0005-0.0006 inches (see col. 5,line 60-61) and the coil has a diameter of 0.005-0.25 ( see col. 5, line 61-64). 
As to claim 27, the platinum-tungsten of Ghandi includes amounts that are over 10%, when using such materials, they would inherently have the claimed improvements over a  wire having 8% tungsten as noted in applicant’s disclosure (see 0024 of the USPGPUB).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 6322576) in view of Gandhi et al. (US 2007/0067009) as applied to claim 21 above, further in view of Hewitt et al. (US 2015/0283363).
The teachings of Wallace in view of Gandhi et al. as applied to claim 21 are as stated above. 

Hewitt et al. discloses a coil shaped device formed of wires such as vaso-occlusive coils (see 0005, 0142) discloses such wires can be formed using drawn-filled tube (see 0182).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Wallace and Gandhi et al. to include forming the wires using the drawn filled tube as taught by Hewitt et al. One would have been motivated to do so since both are directed coil shape devices formed from platinum alloy wires where Hewitt et al. discloses an operable way to form such wires.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Ghandi et al. (cited above) discloses a tungsten content of 5-15%. The prior art fails to teach or suggest adjusting the tungsten content to the amount claimed when used for an implantable device.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715